Citation Nr: 1546700	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right ear acoustic neuroma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future considerations of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has a right ear acoustic neuroma that is related to herbicide exposure in service.  

The Veteran's service personnel records show that he served in Vietnam.  Malignant schwannomas are also one of the diseases that are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The record shows that the the Veteran's acoustic neuroma has been described as a vestibular schwannoma.  See October 2007 VA MRI.  In a February 2013 e-mail, Dr. L. confirmed that an acoustic neuroma is sometimes referred to as a schwannoma.  

In January 2012, Dr. H. stated that the Veteran's acoustic neuroma tumor was benign.  In addition, the Veteran submitted an internet article in June 2012 that described an acoustic neuroma as a benign type of tumor.  On the other hand, the Veteran also submitted a book excerpt noting that soft tissue sarcomas are malignant tumors.  See James D. Cox, MD, et al., Radiation Oncology:  Rationale, Technique, Results 884 (8th ed. 2003).  However, the excerpt stated that benign tumors have no metastatic propensity and linked acoustic neuromas with a specific genetic disorder rather than Agent Orange exposure.  See James D. Cox, MD, et al., Radiation Oncology:  Rationale, Technique, Results 884 (8th ed. 2003).  

Nevertheless, a February 2013 e-mail from Dr. L. indicated that is possible, if rare, for an acoustic neuroma to be malignant.  An April 2012 VA treatment record also shows that, after a nurse practitioner apparently reviewed the same excerpt from Radiation Oncology:  Rationale, Technique, Results, she stated that the article suggested that at least a weak link existed between the Veteran's acoustic neuroma and Agent Orange.  

An e-mail exchange dating from February 2013 to March of 2013 included statements from Dr. L. and Dr. D. indicating that a biopsy or pathology report would be necessary to determine whether an acoustic neuroma is malignant.  The Board notes that the record does not contain the results of any such testing, and Dr. H. did not refer to any clinical data to support his statement that the tumor was benign.  Thus, it is unclear as to whether the Veteran's acoustic neuroma or schwannoma is benign or malignant.  

There is also no medical opinion addressing whether the Veteran has an acoustic neuroma that could be directly related to herbicide exposure, even if such an association is not presumed.  For these reasons, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, the Board notes that there is evidence suggesting that the Veteran's right ear hearing loss could be secondary to his right ear acoustic neuroma.  The December 2011 VA indicated that it was likely that a portion of the Veteran's right ear hearing loss was due to his noise exposure in service; however, he stated that he unable to opine on the etiology of the hearing loss, as there was no evidence in the record to address the right ear acoustic neuroma.  He suggested that an ear disease examination be conducted.  Thereafter, in January 2012, Dr. H. concluded that that the Veteran's right ear hearing loss was secondary to his acoustic neuroma.  Thus, these claims appear to be inextricably intertwined.

In addition, the Veteran appears to receive treatment from the Phoenix VA Health Care System.  Any outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right ear hearing loss and a right ear acoustic neuroma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Phoenix VA Health Care System dated since July 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ear hearing loss and right ear acoustic neuroma that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a malignant schwannoma in his right ear.  

In making this determination, the examiner should address the following:  1) the February 2013 e-mail from Dr. L. (initials used to protect privacy) indicating that it was possible, but rare, for an acoustic neuroma to be malignant; and 2) the February 2013 e-mail from Dr. L. and the March 2013 e-mail from Dr. D. that opined that a biopsy was necessary to diagnose a malignant acoustic neuroma.

For any diagnosis identified other than a malignant schwannoma, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his exposure to herbicides in Vietnam (notwithstanding the fact that such an association may not be presumed).  

In providing the opinion, the examiner should consider the following:  1) the Veteran's submission of page 884 from the eighth edition of Radiation Oncology:  Rationale, Technique, Results; 2) the April 2012 VA treatment record in which a nurse practitioner opined that the excerpted page from Radiation Oncology:  Rationale, Technique, Results suggested that there was at least a weak link between the Veteran's acoustic neuroma and Agent Orange; 3) the internet article from PubMed Health addressing acoustic neuromas; and 4) the Veteran's May 2013 statement that he does not have a family history of acoustic neuromas.

With respect to right ear hearing loss, the examiner should state whether it is at least as likely as not that any current right ear hearing loss is related to the Veteran's military service, including noise exposure therein. 

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also state whether the Veteran's right ear hearing loss is caused by or permanently aggravated by an acoustic neuroma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




